Citation Nr: 0608449	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  02-20 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to a service-connected disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating determination of the 
Washington, DC, Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

The veteran's depression is aggravated by his service-
connected disorders.  


CONCLUSION OF LAW

The criteria for service connection for depression are met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance or notice is unnecessary 
to aid the veteran in substantiating his claim.  If follows 
that Dingess v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. 
App. March 3, 2006), has no application.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Compensation is 
payable under 38 C.F.R. § 3.310 for the degree of aggravation 
of a nonservice-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

Governing regulation provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

The veteran has not submitted any reason for his failure to 
appear at his scheduled June 2005 VA examination.  Therefore, 
there is no good cause for his failure to appear.  The claim 
will be considered based on the evidence of record.

Service connection is currently in effect for chondromalacia 
of the right knee, with degenerative changes, rated as 10 
percent disabling; cervical spine strain with degenerative 
changes, rated as 10 percent disabling; and hepatitis, rated 
as noncompensable.  

The veteran's service medical records reveal that he was 
referred to the mental health clinic in June 1976, due to his 
refusal to wear a helmet.  In July 1976, the veteran 
underwent psychological testing.  It was noted that there was 
no evidence of psychosis, neurosis, or organic processes.  He 
reported a life long history of oversensitivity, shyness, and 
mental isolation.  A diagnosis of schizoid personality, 
chronic, moderate, manifested by oversensitivity, shyness, 
social isolation, occasional autistic thinking, and passive 
dependent features, was rendered.

On his April 1977 service separation report of medical 
history, the veteran reported depression and personal 
problems since February 1977, due to a libel suit.  

Reports of service department examinations and medical 
history dated from 1981 to 1997, were completed in 
conjunction with the veteran's service in the Army Reserves.  
These contain no findings or complaints referable to a 
psychiatric disability.

On a July 2000 VA examination, the examiner noted that the 
veteran had been diagnosed with a schizoid personality in 
1974.  The examiner stated that there was no evidence of any 
personality disorder.  

The veteran was noted to have had no history of psychiatric 
or psychological treatment until 1993, when he entered a 28 
day inpatient treatment program for substance abuse.  
Following examination, the examiner commented that it was 
clear that the veteran was experiencing significant 
depression.  He added that while the exacerbation of the 
depression was secondary to his feelings about having 
relapsed, the veteran had had depression even prior to 
relapsing.  He stated that it was quite possible that the 
veteran's depression in the past had been exacerbated by his 
Interferon treatments for hepatitis.  He also opined that the 
veteran's depression was at least in part secondary to 
medical problems and chronic pain.  He noted that it was 
clear that the veteran's medical problems significantly 
interfered with his vocational functioning as a mail carrier.  

The examiner rendered Axis I diagnoses of major depressive 
disorder, recurrent; alcohol dependence, early partial 
remission; cocaine abuse, episodic relapse; and panic 
disorder without agoraphobia.  

At the time of a February 2002 VA examination, the veteran 
was diagnosed as having major depressive episode, moderate, 
with psychotic features and polysubstance abuse, early full 
remission.  The examiner indicated that the veteran was 
experiencing the full range of symptoms that were associated 
with major depression, with psychotic features.  He noted 
that it was at least as likely as not that the veteran's 
previous polysubstance abuse was related to his depressive 
symptomatology and that it appeared that the veteran may have 
been using alcohol and drugs in order to self-medicate. The 
examiner noted that the veteran's onset of severe depression 
seemed to coincide with the time period when he was no longer 
able to perform his duties at work.  

At the time of a January 2003 VA examination, the veteran was 
again diagnosed as having major depression.  He was also 
found to have a psychotic disorder, not otherwise specified.  

The examiner indicated that the veteran's depression and 
impairment in his functioning may have increased due to his 
being unable to work as a result of his chondromalacia but 
his psychiatric symptoms were not directly related to his 
knees.  

In May 2005, the Board remanded this matter for an additional 
VA examination, with the examiner being requested to render 
an opinion as to the nature and etiology of the veteran's 
depression and whether it was related to his period of 
service or was otherwise attributable to a disease or injury 
in service.  

The veteran was scheduled for the examination in June 2005 
and failed to report for the scheduled examination.  

With regard to the veteran's claim of service connection for 
depression on a direct basis the Board notes that while the 
veteran was seen with psychiatric complaints, with a 
diagnosis of schizoid personality being rendered, there is no 
competent medical evidence relating any diagnosis made in 
service to his current depression.  Service connection is not 
available for the personality disorder identified in service.  
38 C.F.R. § 3.303(c), 4.127 (2005).  

While the veteran has expressed his belief that his 
depression started in service, he, as a lay person, is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  Moreover, the veteran failed to report for 
a VA examination in conjunction with the Board's May 2005 
remand.  Evidence obtained for the examination may have been 
beneficial to the veteran's claim.  

With regard to the veteran's claim of service connection for 
depression on a secondary basis, the Board notes that for a 
veteran to prevail in his claim it must only be demonstrated 
that there is an approximate balance of positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for benefits to be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49, at 54 (1990).  

The evidence does not overwhelmingly support the grant of 
service connection for depression, it cannot be stated that 
the preponderance of the evidence is against the claim of 
service connection for depression.  The July 2000 VA examiner 
indicated that it was quite possible that the veteran's 
depression in the past had been exacerbated by his Interferon 
treatments for hepatitis.  He also noted that the veteran's 
depression was at least in part secondary to medical problems 
and chronic pain.  The January 2003 VA examiner while 
indicating that the veteran's psychiatric symptoms were not 
directly related to his knees stated that the veteran's 
depression and impairment in his functioning may have 
increased due to his being unable to work due to his 
chondromalacia.

Resolving reasonable doubt in favor of the veteran, service 
connection is warranted for depression as secondary to his 
service-connected disabilities by way of aggravation.


ORDER

Service connection for depression resulting by way of 
aggravation from a service-connected disorder is granted.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


